DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed 8/20/20 is withdrawn since Applicant has amended the claims so that they are no longer directed to distinct inventions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rotatable joint 273 [0052], filter 275 [0052], male threading 277 [0052], fourth module 301 [0053]-[0054], thermally conductive container 309 [0058], device 401 [0059], first 405 and second 407 openings [0059], first applicator 409 [0059], second applicator 411 [0059], central container 403 [0059]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “whereion” in line 1 and should be replaced with –wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are as follows:
Claim 1 recites only that the device has a filter and that the filter is part of the fluidic flow path, but does not recite how or where the filter is attached to the device. Claims 2-9 are rejected by dependence.
Claim 10 recites a first module and second module, but does not disclose if or how the first and second module are attached. Claims 11-16 are rejected by dependence.
Claim 17 recites that the second module has a filter but does not recite how or where the filter is attached to the device. Claims 18-20 are rejected by dependence.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said solid medium" in line 6. There is insufficient antecedent basis for this limitation in the claim. The claim recites “a solid medium” in line 8, but should be amended so that “a solid medium” is recited first, followed by “said solid medium” in every instance thereafter.  
Claim 3 recites “said metal container” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-9 are rejected by dependence. 
Claim 10 recites the limitation "said solid medium" in line 6. There is insufficient antecedent basis for this limitation in the claim. The claim recites “a solid medium” in line 8, but should be amended so that “a solid medium” is recited first, followed by “said solid medium” in every instance thereafter.  
Claim 14 recites “said first threaded chamber” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13, 15, and 16 are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0087302).
Claim 1. Smith et al. discloses a product use and behavior instrument including a battery 204 (third module) and a cylindrical reservoir 206 (first module) containing a liquid or other smoking material (in liquid or solid form). The PUB-THS instrument may be used to monitor the smoking (e.g., consumption, heating temperature, duration, etc.) and non-smoking (e.g., movement, location, break time, etc.) actions of a smoking article that heats-not-burns a nicotine, tetrahydrocannabinol, cannabinoid, or similar heat-not-burn consumables. The battery 204 is removably coupled to the reservoir 206 via complementary torsion (e.g., twist) interfaces (threading) on an end of the battery 204 and an end of the reservoir 206. PUB instrument 100 (second module) includes a first end connector 210 structured for torsional interface with the battery 204 end of the electronic smoking article 202. The PUB instrument further includes a second end 
Smith et al. does not explicitly disclose that the battery 204 (third module) has a resilient opening which releasably engages with the second module. However, in a different embodiment Smith et al. discloses that battery 304 is removably coupled via complementary interlocking (e.g., snap-fit) interfaces on an end of the battery 304 ([0061]; Figures 3a-3c).
Smith et al. does not explicitly disclose that the device includes a filter. However, Smith et al. discloses that the device comprises a mouth end on the reservoir 206 that allows for the user to breathe into or draw from the electronic smoking article 202 ([0056]) and it is notoriously well known in the art for smoking device mouthpieces to contain a filter. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the device of Smith et al. can be modified to include a filter.
Claim 2. Modified Smith et al. discloses that an inductive heating arrangement may be used, which may include an inductive coil (or multiple inductive coils) connected to the battery ([0080]).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benassayag et al. (US 2013/0152922) in view of Weigensberg (US D770679).
Claims 10, 15, and 16. Benassayag et al. discloses a portable electronic herb vaporizer comprising heating compartment 2 (first module) having first and second threaded inserts 28, 29 (first and second threading), chamber connector 3, and a mouthpiece 8 (chamber connector 3 and mouthpiece 8 together forming second module). The first attachment method 4 allows the battery 1 to be removably engaged with the heating compartment 2. The second attachment method 5 allows the chamber connector 3 to be removably engaged with the heating compartment 2 opposite the battery 1. The first attachment method 4 and the second attachment method 5 are each a threaded screw interface. Cylindrical casing 20 is the outer wall of the heating compartment 2. Ceramic heating chamber 23 is generally cylindrical and hollow, comprising an opening 231 at one extremity, resembling a cup shape. The ceramic heating chamber 23 is concentrically positioned within the cylindrical casing 20. The user places herbs (solid medium) within the ceramic heating chamber 23 (receptacle) adjacent to the heating coil 24 through the opening 231. Mouthpiece 8 comprises a filter section 85 ([0019]; [0022]-[0025]; [0034]-[0036]; Figures 2-4).
Benassayag et al. does not explicitly disclose that the herbs (solid medium) contain at least one cannabinoid, but it is notoriously well known in the art that cannabis (containing THC and CBD) is a commonly smoked herb. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the herb of Benassayag et al. contains at least one cannabinoid (containing THC and CBD).
Benassayag et al. does not explicitly disclose a container with an opening on one end and a cap.

It would have been obvious to one of ordinary skill in the art before the effective filing date that the vaporizer of Benassayag et al. be placed within a carrying case such as that disclosed by Weigensberg for safe storage and transport of the vaporizer.
Claims 11, 12, and 14. Modified Benassayag et al. discloses that chamber connector 3 (first component of second module) and mouthpiece 8 (second component of second module, the mouthpiece comprising filter section 85) are connected, wherein the connection is formed by the mouthpiece 8 engaging with the chamber connector 3 by concentrically holding the connector sleeve 32 within the chamber connector 3 by friction (Benassayag [0032]; Figures 2-4). While Benassayag et al. discloses that the first and second components are connected by a friction fit, Benassayag et al. discloses other attachment methods including threaded connections, magnets, snaps, twist lock mechanisms or other locking mechanisms ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the friction fit connection can be substituted for another connection means such as a threaded connection since simple substitution of one known element for another to obtain predictable results supports a finding of obviousness (MPEP § 2143(I)(B)).
Claim 13. Modified Benassayag et al. discloses that the plurality of filters 7 comprises a disk filter 71 and a ceramic filter 72. The disk filter 71 is a flat disk preferably made of brass, with a plurality of holes cut into the surface of the disk filter 

Claims 17-20. Benassayag et al. discloses a portable electronic herb vaporizer comprising heating compartment 2 (first module) having first and second threaded inserts 28, 29 (first and second threading), chamber connector 3, and a mouthpiece 8 (chamber connector 3 and mouthpiece 8 together forming second module). The first attachment method 4 allows the battery 1 to be removably engaged with the heating compartment 2. The second attachment method 5 allows the chamber connector 3 to be removably engaged with the heating compartment 2 opposite the battery 1. The first attachment method 4 and the second attachment method 5 are each a threaded screw interface. Cylindrical casing 20 is the outer wall of the heating compartment 2. Ceramic heating chamber 23 is generally cylindrical and hollow, comprising an opening 231 at one extremity, resembling a cup shape. The ceramic heating chamber 23 is concentrically positioned within the cylindrical casing 20. The user places herbs (solid medium) within the ceramic heating chamber 23 (receptacle) adjacent to the heating coil 24 through the opening 231. Mouthpiece 8 comprises a filter section 85 ([0019]; [0022]-[0025]; [0034]-[0036]; Figures 2-4).
Benassayag et al. does not explicitly disclose that the herbs (solid medium) contain at least one cannabinoid, but it is notoriously well known in the art that cannabis (containing THC and CBD) is a commonly smoked herb. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the herb of Benassayag et al. contains at least one cannabinoid (containing THC and CBD).

Weigensberg discloses a personal carrying case for electronic vaping devices the case comprising a container and cap which is hingedly connected (releasably engaged) to the container (Figures 7-9 and Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the vaporizer of Benassayag et al. be placed within a carrying case such as that disclosed by Weigensberg for safe storage and transport of the vaporizer.
Modified Benassayag et al. discloses that chamber connector 3 (first component of second module) and mouthpiece 8 (second component of second module, the mouthpiece comprising filter section 85) are connected, wherein the connection is formed by the mouthpiece 8 engaging with the chamber connector 3 by concentrically holding the connector sleeve 32 within the chamber connector 3 by friction (Benassayag [0032]; Figures 2-4). While Benassayag et al. discloses that the first and second components are connected by a friction fit, Benassayag et al. discloses other attachment methods including threaded connections, magnets, snaps, twist lock mechanisms or other locking mechanisms ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the friction fit connection can be substituted for another connection means such as a threaded connection or a ball and socket joint since simple substitution of one known element for another to obtain predictable results supports a finding of obviousness (MPEP § 2143(I)(B)).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747